Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-1-21 has been entered.
2)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4-5, it is suggested to change "the sidewall portion" to --the sidewall portions--.
 	Claim 11 lines 4-5 ambiguously refers to "the sidewall portion".  In claim 11 lines 4-5, it is suggested to change "the sidewall portion" to --the sidewall portions--.
5)	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6)	Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 12 (dependent on claim 11) fails to further limit claim 11.  Since claim 11 describes "each of all the closed grooves is closed inside the rib" and "each closed groove extends across a tire equator", claim 11 inherently requires the subject matter of "the tire equator is disposed in the rib" as described in claim 12.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
7)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8)	Claims 1-3, 5-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2011/0308680) in view of Furusawa et al (US 2016/0229231 or WO 2015/041179) and Japan 305 (JP 60-169305) and optionally in view of at least one of Japan 323 (JP 09-226323) and Mukai (US 2010/0252159).
	Numata discloses a pneumatic tire (e.g. tire size 205/55R16, tread width = 175 mm) for use on snow and ice comprising a tread having a directional tread pattern comprising a substantially continuous center rib 6 on the tire equator between a pair of circumferential grooves 3A wherein the center rib comprises zigzag sipes and straight one end open slots 11 (straight closed grooves 11).  An enlargement of a portion of Numata's FIGURE 2 is provided below:

    PNG
    media_image1.png
    311
    271
    media_image1.png
    Greyscale

inclined with regard to a tire axial direction such that closed ends thereof face a leading side and a groove wall of the closed groove on the leading side protrudes more outward in the tire axial direction than a groove wall on a trailing side.  Numata is silent as to STI index. 
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide tread rubber of the tread of Numata's pneumatic tire for use on ice and snow such that hardness is 40-60 and STI index is at least 180 since (1) Numata teaches providing the tread such that hardness = 60-70 [paragraph 65] and (2) Furusawa et al teaches providing a pneumatic tire for use on ice and snow such that tread rubber of a tread of the pneumatic tire has a hardness = 40-60 and a STI index of 160-240 to improve braking performance on ice and snow [FIGURE 1, paragraphs 70-76].   
	With respect to 0° < θ1 - θ2 < 5° (claim 1), the groove walls of each closed groove 11 are parallel to each other and thereby define θ1 - θ2 = 0o.
	As to claims 1 and 6, it would have been obvious to one of ordinary skill in the art to provide the closed grooves 11 in the center rib of the directional tread pattern of Numata's pneumatic tire such that each closed groove extends across a tire equator (claim 1), a length Wg of each closed groove in the axial direction is 40 to 80% of the width Wr of the rib in the axial direction (claim 6) since Japan 305 teaches providing closed grooves in a center rib of a directional tread pattern of a pneumatic tire such that In re Fulton 73 U.S.P.Q.2d 1141 (Fed. Cir. 2004).    
	As to claim 2, it would have been obvious to one of ordinary skill in the art to provide Numata's closed grooves 11 such that a ratio W/D of a groove width W with regard to a groove depth D of the closed groove 11 is within a range of 0.10 to 0.30 since (1) Numata shows providing the closed grooves 11 with a width less than the width of shoulder circumferential grooves 3A [FIGURE 2], (2) Numata teaches providing shoulder circumferential grooves 3A with a width of 2-9% tread width and a depth of 5 to 10 mm for a pneumatic tire (e.g. tire size 205/55R16, tread width = 175 mm) for use on snow and ice [paragraphs 32-33, 122-123] and optionally (3) Japan 323 teaches increasing depth of lateral grooves in a pneumatic tire (e.g. tire size 225/50R16) for a driving wheel from the shoulder side to the tire equator side to improve abrasion life and wet performance [FIGURE 3, machine translation].  Thus, the applied prior art to Numata and the optional Japan 323 teach toward providing the closed grooves with a small width and deep depth so as to render obvious W/D = 0.10 to 0.30.
	As to claim 3, it would have been obvious to one of ordinary skill in the art to provide Numata's pneumatic tire such that a protruding amount E of the groove wall on the leading side of the closed groove is within a range of 5% to 15% of a width Wr in the tire axial direction of the rib since (1) Numata illustrates a protruding amount of the 
	As to claim 5, it would have been obvious to one of ordinary skill in the art to provide Numata's pneumatic tire such that the closed groove has a structure that gradually deepens toward the closed end thereof since Japan 323 teaches increasing depth of lateral grooves in a pneumatic tire (e.g. tire size 225/50R16) for a driving wheel from the shoulder side to the tire equator side to improve abrasion life and wet performance [FIGURE 3, machine translation].  Japan 323 is required for the rejection of claim 5 (instead of being optionally applied against claim 5).
	As to claim 7, note comment for claim 3.
	As to claim 11, each of all of the closed grooves 11 is closed in the rib 6 [Numata's FIGURE 2].
	As to claim 12, the tire equator is disposed in the rib 6 [Numata's FIGURE 2]. 
9)	Claims 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2011/0308680) in view of Furusawa et al (US 2016/0229231 or WO 2015/041179) and Japan 305 (JP 60-169305) and optionally in view of at least one of Japan 323 (JP 09-226323) and Mukai (US 2010/0252159) as applied above and further in view of Hasegawa (US 5,435,364).
	As to claims 4 and 8, it would have been obvious to one of ordinary skill in the art to provide Numata's closed grooves 11 such that an angle θ of a center line of the 
	As to claim 9, note comment for claim 5.
	As to claim 10, note comment for claim 6.
Remarks
10)	Applicant’s arguments with respect to claims 1-12 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
11)	No claim is allowed.
12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 26, 2021